Case 0:20-cv-60653-JAL Document 19 Entered on FLSD Docket 11/04/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No. 20-CV-60653-LENARD/LOUIS


 EDWARD EASTON,

        Plaintiff,

 v.

 UNITED STATES OF AMERICA,

       Defendant.
 __________________________________/

                                               ORDER
        THIS CAUSE is before the Court on Plaintiff Edward Easton’s Motion seeking permission

 to file in Forma Pauperis (ECF No. 16). This Motion was referred to the undersigned United States

 Magistrate Judge, pursuant to 28 U.S.C. § 636 and the Magistrate Judge Rules of the Local Rules

 of the Southern District of Florida, by the Honorable Joan A. Lenard, United States District Judge

 (ECF No. 18).

        Plaintiff seeks to appeal in forma pauperis the Court’s denial of his petition for writ of error

 coram nobis (ECF No. 10). “An appeal may not be taken in forma pauperis if the trial court certifies

 in writing that it is not taken in good faith.” 28 U.S.C. § 1915(a)(3). “A party demonstrates good

 faith by seeking appellate review of any issue that is not frivolous when examined under an

 objective standard. Ghee v. Retailers Nat. Bank, 271 F. App’x 858, 859-60 (11th Cir. 2008) (citing

 Coppedge v. United States, 369 U.S. 438, 445, 82 S. Ct. 917, 921, 8 L. Ed. 2d 21 (1962). “An issue

 is frivolous when it appears that ‘the legal theories are indisputably meritless.’” Id. (citing Carroll

 v. Gross, 984 F.2d 392, 393 (11th Cir. 1993)).




                                                   1
Case 0:20-cv-60653-JAL Document 19 Entered on FLSD Docket 11/04/2020 Page 2 of 2




         As explained in the denial of Plaintiff’s petition (ECF No. 10), a writ of error coram nobis

 is not an available remedy to a petitioner who is still “in custody,” which includes supervised

 release. See United States v. Dean, 749 F. App’x 873, 874 (11th Cir. 2018) (finding that because

 the defendant was still serving his term of supervised release, he was still “in custody” within the

 meaning of Section 2255, and coram nobis relief was unavailable to him as a matter of law). Here,

 Plaintiff is currently under supervised release. This not only makes his sought-after relief

 unavailable to him, but also renders his appeal frivolous. See United States v. Adley, 783 F. App'x

 914, 916 (11th Cir. 2019) (finding an appeal of a court’s denial of a petition for writ of error coram

 nobis to be frivolous because petitioner was still in custody).

         Because Plaintiff’s appeal of the denial of his petition for writ of error coram nobis is

 frivolous, and thus not made in good faith, Plaintiff is not entitled to appeal in forma pauperis. See

 Carr v. United States, No. CR 1:07-00334-CG-N, 2019 WL 1590953, at *3 (S.D. Ala. Mar. 15,

 2019), report and recommendation adopted, No. CR 07-00334-CG-N, 2019 WL 1586760 (S.D.

 Ala. Apr. 12, 2019) (finding that because “clear precedent bars the sole claim for coram nobis

 relief raised . . . any appeal by Carr of the denial would be without merit and therefore not taken

 in good faith, thus denying him entitlement to appeal in forma pauperis.”). However, Plaintiff may

 still file a motion to proceed on appeal in forma pauperis with the Eleventh Circuit Court of

 Appeals pursuant to Federal Rule of Appellate Procedure 24(a)(5). See Carr 2019 WL 1590953,

 at *3 n.5.

         DONE AND ORDERED in Chambers in Miami, Florida, this 4th day of November, 2020.

                                                       __________________________
                                                       LAUREN F. LOUIS
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   2
